DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/05/22 have been fully considered but they are not persuasive. 
With respect to Applicant’s argument regarding claim 1 that Bolt fails to disclose “counterbalancing the weight of the ceiling unit and the weight of the base unit,” col. 1, lines 36-41 describes operating the tray (base unit as claimed) automatically operate the roof (ceiling unit as claimed) and weights or springs are among the assisting factor.  The tray and roof of Bolt, inherently, would have a weight.  Bolt clearly discloses the tray and roof are structurally link so as to provide automatic operation of both the tray and roof by operating one unit via a linking mechanism (see col. 2, lines 27-36).  Bolt, inherently, describes the claimed linking mechanism “configured such that the raising of the weight of the base unit is counterbalanced by the lowering of the weight of the ceiling unit, and the lowering of the weight of the base unit is counterbalanced by the raising of the weight of the ceiling unit” as claimed.
With respect to Applicant’s argument regarding claims 4 and 14 that Bolt’s door frame attached to the upper link member only and fails to disclose “a door frame pivotably attached to the upper and lower link members,” the examiner respectfully disagrees because the upper link member 51 and lower link member 44 are connected together by member 58 as shown in Figs. 4-5; hence, door frame 92 being attached to the upper link member would, inherently, be attached to the lower link member 44 via member 58.
With respect to Applicant’s argument regarding claims 19 and 20, Applicant acknowledge that paragraph [0019] of Ramey teaches the magnets along the vertical outer borders of the shower drape have functional purposes include fastened and holding the shower drape in place.  Applicant asserts that Ramey magnets do not interact with each other to “dampen movement of the door relative to the door frame.”  Applicant’s specification discusses the magnets, on lines 9-15 of page 8, “dampen movement of the door 58 relative to the door frame 20.  The magnets can act as a door stop.”  The magnets of Ramey act as a shower drape (door as claimed) stop via holding.  As the outer borders of the Ramey shower drape move across the respective magnets on the shower enclosure, the attraction between the magnets would inherent dampen the movement of the outer borders to a stop and then fastened and hold the outer borders of the drape to the shower enclosure which effectively act as a “door stop.”  Therefore, the substitution of shower curtain of Ramey with that of Bolt  would provide the “at least one magnet for interacting with each other to dampen movement” to a stop.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13-18, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 3,646,590 (hereinafter Bolt).
	Regarding claim 1, Bolt discloses a collapsible shower cubicle comprising a ceiling unit (50) rotatable about an upper axis (defined by pivots 52) between a raised extended position (see Fig. 6) and a lowered retracted position (see Fig. 5), the ceiling unit substantially extending horizontally from the upper axis when the ceiling unit is in its extended position; a base unit (42) rotatable about a lower axis (defined by pivots 45, 46) between a lowered extended position (see Fig. 6) and a raised retracted position (see Fig. 5), the base unit substantially extending horizontally from the lower axis when the base unit is in its extended position; and a linking mechanism (58) connecting the ceiling unit to the base unit and configured to coordinate simultaneous rotation of the ceiling unit and the base unit between their retracted and extended positions and configured such that the raising of the weight of the base unit is counterbalanced by the lowering of the weight of the ceiling unit (see col. 2, lines 32-34), and the lowering of the weight of the base unit is counterbalanced by the raising of the weight of the ceiling unit (see col. 1, lines 36-41).
	Regarding claim 2, the collapsible shower cubicle of claim 1, wherein the ceiling unit includes a ceiling panel (where 50 is pointing in Fig. 5) rotatable about the upper axis.
	Regarding claim 3, the collapsible shower cubicle of claim 2, wherein the base unit includes a base panel (where 42 is pointing in Fig. 5) rotatable about the lower axis.
	Regarding claim 4, the collapsible shower cubicle of claim 3, including an upper link member (51) pivotably attached directly or indirectly to the ceiling panel of the ceiling unit (50), a lower link member (44) pivotably attached directly or indirectly to the base panel of the base unit, a door frame (92) pivotably attached to the upper and lower link members (via pivots 93, 94), and a door (curtain 80) connected to the door frame for entry into the collapsible shower cubicle.
	Regarding claim 5, the collapsible shower cubicle as claimed in claim 4, wherein when the ceiling unit (50) is rotated from the raised extended position to the lowered retracted position and the base unit (42) is rotated from the lowered extended position to the raised retracted position, the door frame (94) is translated towards the upper and lower axes (see col. 3, lines 4-7), and when the ceiling unit is rotated from the lowered retracted position to the raised extended position and the base unit is rotated from the raised retracted position to the lowered extended position, the door frame is translated away from the upper and lower axes (see col. 3, lines 4-7).
	Regarding claim 6, the collapsible shower cubicle of claim 4, including a ceiling linkage (61) configured to rotate the upper link member relative to the ceiling panel.
	Regarding claim 7, the collapsible shower cubicle as claimed in claim 6, wherein the ceiling linkage (61) connects the upper link member (51) to a ceiling shaft (55) coaxial with the upper axis.
Regarding claim 8, the collapsible shower cubicle of claim 4, including a base linkage (56) configured to rotate the lower link member (44) relative to the base panel.
	Regarding claim 9, the collapsible shower cubicle as claimed in claim 8, wherein the base linkage (56) connects the lower link member (44) to a base shaft (45, 46) coaxial with the lower axis.
	Regarding claim 10, the collapsible shower cubicle of claim 1, wherein the linking mechanism (58) connects the ceiling unit to the base unit about the upper and lower axes (see Fig. 4).
	Regarding claim 13, the collapsible shower cubicle of claim 1, including a drive mechanism (61, 63) for driving the linking mechanism to selectively rotate the ceiling unit and the base unit towards each other from their extended positions or to rotate the ceiling unit and the base unit away from each other from their retracted positions (see col. 2, lines 31-34).
	Regarding claim 14, Bolt disclose a collapsible shower cubicle comprising a pair of side panels (wings 90, 91) movable between extended positions and retracted positions; a ceiling unit (50) movable between a raised extended position and a lowered retracted position; a base unit (42) movable between a lowered extended position and a raised retracted position; an upper link member (51) pivotably attached to the ceiling unit; a lower link member (44) pivotably attached to the base unit, and a door frame (92) pivotably attached to the upper and lower link members via ceiling unit (50), and a door (80) connected to the door frame for entry into the collapsible shower cubicle, wherein the shower cubicle is in an erected state when the side panels, the ceiling unit and the base unit are in their extended positions (see Figs. 12 & 13), and the shower cubicle is in a collapsed state when the side panels, the ceiling unit and the base unit are in their retracted positions (see Figs. 1 & 2), and wherein when the collapsible shower cubicle is moved from its erected state to its collapsed state, the side panels are moved towards their retracted positions before the base unit is moved to its retracted position (see col. 3, lines 4-7).
	Regarding claim 15, the collapsible shower cubicle of claim 14, wherein the base unit (42) includes a floor panel (where 42 is pointing in Fig. 5) that is rotated from a lowered extended position to a raised retracted position.
	Regarding claim 16, the collapsible shower cubicle of claim 15, wherein the floor panel in its raised retracted position covers at least a portion of the side panels in their retracted positions (see Fig. 2, curtain 80 and its wings 90, 91 are against the wall 21 and being covered by base unit 42).
	Regarding claim 17, the collapsible shower cubicle of claim 15, wherein the floor panel has a pair of shoulders (the raised walls on the left and right sides of where 42 is pointing in Fig. 12) and wherein each side panel is adjacent a respective said shoulder when the side panels and the base unit are in their extended positions (see Figs. 12 & 13), the side panels being between the shoulders.
	Regarding claim 18, the collapsible shower cubicle of claim 15, including a drain (40) for collecting water from the floor panel as it is being rotated from its extended position to its retracted position.
Regarding claim 21, Bolt discloses a collapsible shower cubicle comprising a ceiling unit (50) rotatable about an upper axis (defined by pivots 52) between a raised extended position (see Fig. 6) and a lowered retracted position (see Fig. 5), the ceiling unit substantially extending horizontally from the upper axis when the ceiling unit is in its extended position, wherein the ceiling unit includes a ceiling panel (see Fig. 6, about numeral 73) rotatable about the upper axis; a base unit (42) rotatable about a lower axis (defined by pivots 45, 46) between a lowered extended position (see Fig. 6) and a raised retracted position (see Fig. 5), the base unit substantially extending horizontally from the lower axis when the base unit is in its extended position, wherein the base unit includes a base panel (see Fig. 6, the horizontal panel of 42) rotatable about the lower axis; a linking mechanism (58) connecting the ceiling unit to the base unit and configured to coordinate simultaneous rotation of the ceiling unit and the base unit between their retracted and extended positions and configured such that the raising of the weight of the base unit is counterbalanced by the lowering of the weight of the ceiling unit (see col. 2, lines 32-34), and the lowering of the weight of the base unit is counterbalanced by the raising of the weight of the ceiling unit (see col. 1, lines 36-41); and an upper link member (51) pivotably attached directly or indirectly to the ceiling panel of the ceiling unit (50), a lower link member (44) pivotably attached directly or indirectly to the base panel of the base unit, a door frame (92) pivotably attached to the upper and lower link members (via pivots 93, 94), and a door (curtain 80) connected to the door frame for entry into the collapsible shower cubicle.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolt in view of US 1,145,568 (hereinafter Dardano).
	Bolt teaches all of the claimed limitations as discussed above except for the linking mechanism comprises a belt or chain in a figure-of-eight configuration connecting the ceiling unit to the base unit and extending around the upper and lower axes, wherein the belt or chain extends around an upper wheel rotatable about the upper axis and extends around a lower wheel rotatable about the lower axis, the ceiling unit being fixed to the upper wheel and the base unit being fixed to the lower wheel.  Attention is directed to the Dardano reference which teaches an analogous device further includes a belt (cord 19) and wheels (pulleys 25, 28, 33) as linking mechanism to extend or collapse a collapsible shower cubicle.  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the linking mechanism of Bolt with a linking mechanism as taught by Dardano, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
	
Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolt in view of US 2016/0106251 (hereinafter Ramey).
	Bolt teaches all of the claimed limitations as discussed above except for the door (curtain 80) and the door frame each have at least one magnet.  Attention is directed to the Ramey reference which teaches an analogous curtain further includes a curtain (door as claimed) having at least one magnet 12 for interacting with each other to dampen movement of the curtain.  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the curtain 80 (door as claimed) of Bolt with a curtain with magnets as taught by Ramey, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.  In so doing, the Bolt and Ramey curtain (door as claimed) would yield the door and the door frame each have at least one magnet for interacting with each other to dampen movement of the door relative to the door frame.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN N NGUYEN/Primary Examiner, Art Unit 3754